Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 26, 2020

                                      No. 04-20-00172-CR

                                       Bruce C. JONES,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CR-5212
                     Honorable Andrew Wyatt Carruthers, Judge Presiding


                                         ORDER
        Appellant filed a notice of appeal from an agreed judgment of incompetency finding him
incompetent to stand trial pursuant to article 46B.005 of the Texas Code of Criminal Procedure
and committing him to a state hospital for 120 days. The agreed judgment is not appealable. See
TEX. CODE CRIM. PROC. art. 46B.011 (“Neither the state nor the defendant is entitled to make an
interlocutory appeal relating to a determination or ruling under Article 46B.005.”); Queen v.
State, 212 S.W.3d 619, 622–23 (Tex. App.—Austin 2006, no pet.).

         Appellant is therefore ORDERED to show cause within fifteen (15) days of the date of
this order why this appeal should not be dismissed for lack of jurisdiction. If appellant fails to
file a sufficient response, this appeal will be dismissed.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court